As filed with the Securities and Exchange Commission on July 23, 2010 United States Securities and Exchange Commission Washington, D.C. 20549 File No. 812- x In the Matter of: Georgetown Investment Management LLC Georgetown ETF Trust - -x Application under Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940 Act and Rule 22c-1 under the 1940 Act, under Sections 6(c) and 17(b) of the 1940 Act for an exemption from Section17(a) of the 1940 Act, and under Section12(d)(1)(J) of the 1940 Act for an exemption from Sections 12(d)(1)(A) and (B) of the 1940 Act. - -x All communications and orders to: Christopher J. Long Georgetown Investment Management LLC 7101 Wisconsin Avenue, Suite 1410 Washington, DC 20814 Page 1 of30 sequentially numbered pages (including exhibits) Table of Contents TABLE OF CONTENTS Table of Contents I. INTRODUCTION 2 II. BACKGROUND 3 A. The Applicants 3 . B The Underlying Indices 3 C. The Distributor 4 III. THE FUNDS 5 A. Investment Objectives 5 B. Benefits of Funds to Investors 5 C.
